Citation Nr: 0724043	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-14 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for Addison's disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972 and from June 1979 to June 1982.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a February 2004 decision by the RO.


FINDING OF FACT

The veteran has not been diagnosed with Addison's disease.


CONCLUSION OF LAW

The veteran does not have Addison's disease that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim of service connection 
for Addison's disease, a VCAA notice letter was sent in 
October 2003, prior to the RO's February 2004 decision.  That 
letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, and to send any medical reports that he had. 

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection must be denied.  Consequently, no 
rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was sufficient 
for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded VA examinations 
relating to his claim for service connection for Addison's 
disease during November 2003 and December 2003.  The veteran 
has not identified and/or provided releases for any other 
relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.


II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The veteran contends that Addison's disease was diagnosed in 
service.  Review of the veteran's SMRs shows that x-rays 
taken during May and June 1971 due to the veteran's 
complaints of back pain showed calcification in the right 
upper quadrant adjacent to the 12th thoracic vertebra.  
Kidney stones, gallstones, and calcification of the head of 
the pancreas were ruled out.  One doctor in May 1971 opined 
that the calcifications probably represented calcified lymph 
nodes.  A different doctor in June 1971 stated that there may 
be calcification within the adrenal gland.  There was no 
definitive diagnosis made.  In the July 1972 separation 
examination, the veteran reported that he had calcium 
deposits on his adrenal glands.

A report of a private computed tomography (CT) study done in 
April 1985, filed by the veteran in connection with his 
claim, showed calcification of the right adrenal with no 
distinct focal mass enlargement.  The left adrenal appeared 
normal.  The liver, spleen, pancreas, and kidneys appeared 
normal.

In connection with his claim of service connection for 
Addison's disease, the veteran was examined by a VA 
endocrinologist, Dr. L.C., during November 2003.  The veteran 
reported that he had never been chemically tested for adrenal 
insufficiency, that he had never had symptoms of adrenal 
insufficiency, and that he had never been treated for the 
condition.  After examination of the veteran, D. L.C. stated 
that there was no evidence that he had functional adrenal 
insufficiency (Addison's disease), and it was even 
questionable whether the calcification in his abdomen noted 
previously was in his adrenals.  Even if the veteran had 
adrenal calcification, it was noted when he was in service.  
If he had a process causing adrenal calcification and even 
adrenal insufficiency, Dr. L.C. opined that it was highly 
unlikely that it was contracted in service.  He noted that 
adrenal calcification takes a considerable time to develop, 
and usually follows a significant illness such as total-body 
clearance tuberculosis, histoplasmosis, meningitis, or 
adrenal hemorrhage.  

During December 2003, a VA examiner, Dr. D.M., further 
examined the veteran for disabilities, including Addison's 
disease.  The veteran reported that about 18 years ago a 
primary care physician who he had consulted told him that he 
did not have Addison's disease.  Asked if anyone since then 
had told him that he had Addison's disease, the veteran 
replied in the negative.  Dr. D.M. referenced Dr. L.C.'s 
November 2003 report of examination and opinion noted above.  
Dr. D.M. concluded, in pertinent part, with the opinion that 
it was a normal examination with no evidence of Addison's 
disease. 
 
VA conducted a computed tomography (CT) study of the 
veteran's abdomen during January 2004.  The referring VA 
doctor, Dr. B.J.S., noted that the veteran had a doubtful 
history of Addison's disease, and that an evaluation for 
adrenal disease was needed.  The examiner's report stated 
that the liver, gallbladder, spleen, and pancreas were within 
normal limits.  The left adrenal gland was within normal 
limits.  A focal area of calcification, measuring 2 
centimeters by 2.5 centimeters was noted involving the right 
adrenal gland.  The examiner concluded that differential 
diagnosis would include calcified benign adenoma, old right 
adrenal hemorrhage, infectious etiologies suggested some 
granulomatous disease, especially histoplasmosis.  Malignancy 
was a less likely possibility.  During September 2004 Dr. 
B.J.S. also obtained a laboratory cortisol test which was 
normal (showing that the adrenal glands were operating 
normally).      

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for Addison's disease.  While the veteran contends 
that he has an identifiable chronic disability, the record 
does not establish that he has the medical training necessary 
to offer a competent opinion as to medical diagnosis.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer evidence that 
requires medical knowledge).  Moreover, the medical evidence 
of record does not support his contentions.  The medical 
evidence discussed above shows that calcification of the 
right adrenal gland does not equate to Addison's disease 
(adrenal insufficiency).  By the veteran's own report to the 
VA examiner in December 2003 a private physician had told him 
years before that he did not have Addison's disease, he had 
never been chemically tested for adrenal insufficiency, he 
had never had symptoms of adrenal insufficiency, and he had 
never been treated for the condition.  CT scans in April 1985 
and January 2004 showed calcification on the veteran's right 
adrenal gland.  However, a cortisol laboratory test done in 
September 2004 showed that the veteran's adrenal glands were 
operating normally.  Both VA examiners in 2003 stated that 
the veteran did not have functional renal insufficiency.

Accordingly, because the great weight of the evidence shows 
that the veteran does not have a current, objectively 
identifiable disability relating to adrenal insufficiency, 
his claim of service connection must be denied.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (a 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  The preponderance of the 
evidence is against the claim.
 

ORDER

Service connection for Addison's disease is denied.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


